Name: 88/149/EEC: Commission Decision of 11 December 1987 on the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by Spain pursuant to Regulation (EEC) No 4028/86 (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: management;  Europe
 Date Published: 1988-03-16

 Avis juridique important|31988D014988/149/EEC: Commission Decision of 11 December 1987 on the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by Spain pursuant to Regulation (EEC) No 4028/86 (Only the Spanish text is authentic) Official Journal L 070 , 16/03/1988 P. 0027 - 0030*****COMMISSION DECISION of 11 December 1987 on the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by Spain pursuant to Regulation (EEC) No 4028/86 (Only the Spanish text is authentic) (88/149/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), and in particular Article 4 thereof, Whereas, on 29 April 1987, the Spanish Government forwarded to the Commission a multiannual guidance programme for the fishing fleet, hereinafter referred to as 'the programme'; whereas it forwarded at a later date additional information concerning the programme; Whereas it is necessary to consider whether, having regard to the foreseeable trend in fishery resources, the market for fishery and aquaculture products, the measures adopted under the common fisheries policy and the guidelines for the latter, the programme fulfills the conditions laid down in Article 2 of Regulation (EEC) No 4028/86 and constitutes a suitable framework for Community and national financial aid for the sector concerned; Whereas a Community system for the conservation and management of fishery resources was introduced by Council Regulation (EEC) No 170/83 (2); Whereas Regulation (EEC) No 4028/86 is aimed at facilitating the structural development of the fisheries sector within the framework of the guidelines of the common fisheries policy; whereas such structural development may be encouraged by appropriate measures supported with Community financial aid; Whereas such measures should help to create a fishing fleet that is adapted to likely medium-term catch opportunities in both Community and non-Community waters; whereas these measures should, in particular, be based on an attempt to ensure balanced exploitation of internal resources in Community waters; Whereas the measures implemented under the Community rules adopted for the decade from 1987 to 1997 are a continuation of the efforts made since 1 January 1986 to improve the structural situation up to 31 December 1986 through common measures to restructure, modernize and develop the fisheries sector; whereas, therefore, the objectives of the previous programme approved by Commission Decision 86/471/EEC (3) constitute the reference basis for assessing the actual development recorded and the effort still needed to ensure that the Community objectives are achieved; Whereas the objectives of the guidance programme for 1986 have not been fully achieved; whereas the current or likely situation as regards availabilities in conjunction with the activities of the fleet concerned do not allow for any adjustment of the forecast on the basis of which these objectives were determined and approved; whereas the efforts made to adapt the fleet should therefore be sustained and strengthened over the period 1987 to 1991; Whereas these forecasts could be reviewed were there to be any significant change in availabilities, backed up by scientific evidence, and in the light of the development of international fishery relations between the Community and coastal third States; Whereas, in addition, the scope of the planned modernization efforts implies a substantial improvement in the overall performance of the fleet concerned which should be taken into account when assessing the relationship to be achieved by the end of the programme period between fishing capacities and availabilities; Whereas the desired structural adjustments should be implemented on a gradual and continuing basis to reduce the economic and social impact they may have to a minimum; Whereas the development recorded should be monitored on a regular basis so as to improve or adjust the fishery support measures that accompany the implementation of the programme; Whereas any development that does not comply with the programme objectives would run counter to the objectives of the common fisheries policy; whereas, therefore, certain specific measures undertaken under this programme may not warrant public financial assistance; whereas, in this context, approval of the programme should only be effective where the limitations and conditions upon which such approval was made conditional are complied with; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The multiannual guidance programme for the fishing fleet (1987 to 1991), as forwarded by the Spanish Government on 29 April 1987 and as later supplemented by that Government, is hereby approved subject to the limitations and conditions set out in this Decision and provided that those limitations and conditions are complied with. Article 2 Each year, at the latest by 15 February and 31 July, Spain shall forward to the Commission, in respect of each category of vessels defined in the programme, and by 'autonomous Community' information on the number of vessels commissioned and withdrawn and on the tonnage and engine power added and withdrawn during the six-month period ending on the preceding 31 December or 30 June. Article 3 The approval referred to in Article 1 shall only be effective where the development of the fleet complies with the objectives of the programme as set out in the Annex hereto. The Commission shall, on the basis of its assessment of the information provided on a regular basis as specified in Article 2 or, where this information is repeatedly not supplied, notify the Member State, at the end of two consecutive six-month periods, that it has been found that the conditions to which approval of the programme was made subject have not been fulfilled. Article 4 This Decision shall be without prejudice to any Community financial aid that may be granted to individual investment projects. Article 5 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 11 December 1987. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 376, 31. 12. 1986, p. 7. (2) OJ No L 24, 27. 1. 1983, p. 1. (3) OJ No L 279, 30. 9. 1986, p. 46. ANNEX Multiannual guidance programme for the Spanish fishing fleet (1987 to 1991) I. GENERAL REMARKS The programme covers the whole of the Spanish fishing fleet and concerns the whole of the territory of this Member State including the Canaries, Ceuta and Melilla in conformity with the provisions of Article 50 of Regulation (EEC) No 4028/86. II. OBJECTIVES 1. The aims of the programme are: (a) a reduction in the entire active fishing fleet at a level of 648 607 GRT and 2 088 783 kW; (b) a restructuring by renewal of all the sections of the fleet of about 15 % of the boats having a length between perpendiculars of between 6 and 9 or 12 metres and a renewal of about a third of the boats with a length between perpendiculars above 9 or 12 metres; (c) to modernize existing vessels without increasing the individual tonnage and engine power of the vessels. 2. The evolution of the fishing fleet in activity during the period covered by the programme should be made within the following limits: (Tonnage (GRT)) 1.2.3.4 // // // // // // Objective of programme 2908/83 // Situation at 1. 1. 1987 // Objective at 31. 12. 1991 // // // // // Specialized vessels of less than 6 m // // 7 647 // 7 500 // // // // // Vessels of from 6 to 9 or 12 m // // 30 889 // 30 593 // // // // // Vessels of above 9 or 12 m // // 624 622 // 610 514 // of which // // // // - National waters, of which // // (136 254) // (133 528) // - Mediterranean, South At- lantic and Canaries // // (60 140) // (58 936) // - North Atlantic // // (50 230) // (49 225) // - Not regionalized // // (25 884) // (25 367) // - EEC waters outside Spain // // (164 376) // (161 088) // - Third country waters // // (269 768) // (261 674) // - Tuna boats // // (54 224) // (54 224) // // // // // Total // 668 668 (1) // 663 158 // 648 607 // // // // (Engine power (kW)) 1.2.3.4 // // // // // // Objective of programme 2908/83 // Situation at 1. 1. 1987 // Objective at 31. 12. 1991 // // // // // Specialized vessels of less than 6 m // // 96 529 // 94 654 // // // // // Vessels of from 6 to 9 or 12 m // // 442 947 // 434 344 // // // // // Vessels of above 9 or 12 m // // 1 590 680 // 1 559 785 // of which // // // // - National waters, of which // // (522 822) // (511 529) // - Mediterranean, South At- lantic and Canaries // // - (1) // - // - North Atlantic // // - (1) // - // - Not regionalized // // - (1) // - // - EEC waters outside Spain // // (431 576) // (423 196) // - Third country waters // // (519 117) // (507 896) // - Tuna boats // // (117 164) // (117 164) // // // // // Total // 2 131 412 (1) // 2 130 156 // 2 088 783 // // // // (1) Estimates; within six months of this Decision, Spain must confirm or modify these estimates in agreement with the Commission. In case of modification, the objectives of 31 December 1991 will be adopted. III. PLANNED MEASURES The following measures should be implemented to achieve the objectives set out above: 1. Fleet in activity operating in Community waters: (a) a reduction in the global capacity of boats operating in the Atlantic coastal band in conformity with the objectives set out in the above table; (b) a more pronounced reduction in the global capacity of vessels operating in the Mediterranean within the limit of the objectives set out in the above table; (c) an evolution conforming to the exigencies of the Act of Accession and in particular Article 159, for fleets operating under the conditions set out in Articles 157 to 160. 2. Fleet in activity operating in third country coastal waters: reduction of the global capacity of boats expressed in tonnage and horsepower, within the limits set out in the above table. 3. Tuna fleet in activity: stabilization at the level of 1 January 1987. IV. COMMENTS 1. The overall objective referred to in point II (1) (a) above and the objectives for each category of vessels in the fleet set out in the above tables may only be revised on the basis of detailed scientific assessments that show the existence of stocks which are not fully exploited at present. 2. At least 10 % of the programme objectives should be achieved by the end of 1988 at least 30 % by the end of 1989 and at least 80 % by the end of 1990. 3. The Commission recalls that any structural financial measures taken by the national, regional or local authorities in respect of the sector concerned must henceforth lie within the scope of this programme.